DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/022,818 filed on December 10, 2020.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 20 are allowed.
	
	
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 9, and 15.
More specifically, the prior art of record does not specifically suggest the combination of “sending a notification of one or more changes in a database in a multi-client database environment, comprising  identifying event data in a database satisfying criteria by a snooper thread examining a log that is updated after the event data is committed in the database, reading, by a grouper fan-out thread, the records on the log record queue, that includes reading Begin Transaction (BEGTX) records and reading End Transaction (ENDTX) records, setting up, by the grouper fan-out thread, grouper transaction structures for respective BEGTX records included in the log record queue read by the grouper fan-out thread, in response to the reading the BEGTX records, the computer inserting, by the grouper fan-out thread, transactions indicated by the BEGTX records into an open 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 9, and 15 are allowed.  The dependent claims 2 to 8, 10 to 14, and 16 to 20, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saxena et al., (U.S. Publication No. 2009/0158298) is directed to management of event monitors and grouping of event data for further notification to registered users, where the users can 
Jain et al., (U.S. Patent No. 7,089,265) is directed to transaction monitoring and determination of occurrence of events of interest, which enables users to program actions that are to be executed upon the detection of the events, including generation of notifications to be sent to the user.  The events can include specific transactions that are detected in the database, where the detected events may trigger the execution of further transactions that can be ordered in a buffer in a FIFO protocol to ensure execution in the appropriate order.  However, Jain does not appear to expressly disclose the a snooper thread, a grouper fan-out thread, a grouper evaluation thread, nor the creation of the grouper structure, and the open transaction arrays, the restructuring of the transactions into a JSON format, nor the pushing of messages utilizing an MQTT protocol.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169